 



EXHIBIT 10.1

          Contact:   Customer Services — CTSLink     Wells Fargo Bank Minnesota,
N.A.     Securities Administration Services     7485 New Horizon Way    
Frederick, MD 21703     www.ctslink.com
 
  Telephone:   (301) 815-6600
 
  Fax:   (301) 315-6660

SMT SERIES 2005-3
Record Date: December 30, 2005
Distribution Date: January 20, 2006
Certificateholder Distribution Summary

                                                                               
                                      Certificate     Certificate              
                                            Class     Pass-Through     Beginning
    Interest     Principal     Current     Ending Certificate     Total    
Cumulative Class     CUSIP     Description     Rate     Certificate Balance    
Distribution     Distribution     Realized Loss     Balance     Distribution    
Realized Loss                                                              
A-R
      81744FHN0       SEN       5.09746 %       0.00         0.00         0.00  
      0.00         0.00         0.00         0.00  
A-1
      81744FHK6       SEN       4.57000 %       249,536,095.38        
949,774.01         12,675,127.56         0.00         236,860,967.82        
13,624,901.57         0.00  
B-1
      81744FHP5       SUB       4.74000 %       6,208,000.00         24,507.60  
      0.00         0.00         6,208,000.00         24,507.60         0.00  
B-2
      81744FHQ3       SUB       5.01000 %       3,287,000.00         13,715.39  
      0.00         0.00         3,287,000.00         13,715.39         0.00  
B-3
      81744FHR1       SUB       5.17141 %       2,374,000.00         10,224.92  
      0.00         0.00         2,374,000.00         10,224.92         0.00  
B-4
      81744FHS9       SUB       5.17141 %       1,095,000.00         4,716.21  
      0.00         0.00         1,095,000.00         4,716.21         0.00  
B-5
      81744FHT7       SUB       5.17141 %       731,000.00         3,148.45    
    0.00         0.00         731,000.00         3,148.45         0.00  
B-6
      81744FHU4       SUB       5.17141 %       1,826,168.26         7,865.39  
      0.00         0.00         1,826,168.26         7,865.39         0.00  
X-A
      81744FHL4       IO       0.60141 %       0.00         124,989.19        
0.00         0.00         0.00         124,989.19         0.00  
X-B
      81744FHM2       IO       0.33794 %       0.00         2,672.40        
0.00         0.00         0.00         2,672.40         0.00                    
                                           
Totals
                                    265,057,263.64         1,141,613.56        
12,675,127.56         0.00         252,382,136.08         13,816,741.12        
0.00                                                                

Principal Distribution Statement

                                                                               
                                Beginning     Scheduled   Unscheduled          
                                Original Face     Certificate     Principal  
Principal           Realized     Total Principal     Ending Certificate    
Ending Certificate     Total Principal Class     Amount     Balance    
Distribution   Distribution   Accretion   Loss     Reduction     Balance    
Percentage     Distribution                                            
A-R
      100.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.000000         0.00  
A-1
      349,687,000.00         249,536,095.38         1,752.89       12,673,374.67
      0.00       0.00         12,675,127.56         236,860,967.82        
0.677351         12,675,127.56  
B-1
      6,208,000.00         6,208,000.00         0.00       0.00       0.00      
0.00         0.00         6,208,000.00         1.000000         0.00  
B-2
      3,287,000.00         3,287,000.00         0.00       0.00       0.00      
0.00         0.00         3,287,000.00         1.000000         0.00  
B-3
      2,374,000.00         2,374,000.00         0.00       0.00       0.00      
0.00         0.00         2,374,000.00         1.000000         0.00  
B-4
      1,095,000.00         1,095,000.00         0.00       0.00       0.00      
0.00         0.00         1,095,000.00         1.000000         0.00  
B-5
      731,000.00         731,000.00         0.00       0.00       0.00      
0.00         0.00         731,000.00         1.000000         0.00  
B-6
      1,826,168.26         1,826,168.26         0.00       0.00       0.00      
0.00         0.00         1,826,168.26         1.000000         0.00  
X-A
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.000000         0.00  
X-B
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.000000         0.00                                
             
Totals
      365,208,268.26         265,057,263.64         1,752.89       12,673,374.67
      0.00       0.00         12,675,127.56         252,382,136.08        
0.691064         12,675,127.56                                              

 



--------------------------------------------------------------------------------



 



Principal Distribution Factors Statement

                                                                               
                                Beginning     Scheduled   Unscheduled          
                              Ending             Original Face     Certificate  
  Principal   Principal           Realized     Total Principal     Ending
Certificate     Certificate     Total Principal Class     Amount     Balance    
Distribution   Distribution   Accretion   Loss     Reduction     Balance    
Percentage     Distribution                                            
A-R
      100.00         0.000000         0.000000       0.000000       0.000000    
  0.000000         0.000000         0.000000         0.000000         0.000000  
A-1
      349,687,000.00         713.598433         0.005013       36.242053      
0.000000       0.000000         36.247065         677.351368         0.677351  
      36.247065  
B-1
      6,208,000.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
B-2
      3,287,000.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
B-3
      2,374,000.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
B-4
      1,095,000.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
B-5
      731,000.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
B-6
      1,826,168.26         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
X-A
      0.00         0.000000         0.000000       0.000000       0.000000      
0.000000         0.000000         0.000000         0.000000         0.000000  
X-B
      0.00         0.000000         0.000000       0.000000       0.000000      
0.000000         0.000000         0.000000         0.000000         0.000000    
                                         

Interest Distribution- Statement

                                                                               
                                                                               
Payment                                                                        
                of           Non-               Remaining     Ending            
              Current     Beginning     Current   Unpaid   Current   Supported  
            Unpaid     Certificate/                 Accrual     Certificate    
Certificate/     Accrued   Interest   Interest   Interest     Total Interest    
Interest     Notational Class     Accural Dates     Days     Rate     Notional
Balance     Interest   Shortfall   Shortfall   Shortfall(1)     Distribution    
Shortfall(2)     Balance                                                  
A-R
      N/A         N/A         5.09746 %       0.00         0.00       0.00      
0.00       0.00         0.00         0.00         0.00  
A-1
      12/20/05 – 01/19/06         30         4.57000 %       249,536,095.38    
    950,316.63       0.00       0.00       542.62         949,774.01        
0.00         236,860,967.82  
B-1
      12/20/05 – 01/19/06         30         4.74000 %       6,208,000.00      
  24,521.60       0.00       0.00       14.00         24,507.60         0.00    
    6,208,000.00  
B-2
      12/20/05 – 01/19/06         30         5.01000 %       3,287,000.00      
  13,723.23       0.00       0.00       7.84         13,715.39         0.00    
    3,287,000.00  
B-3
      12/01/05 – 12/30/05         30         5.17141 %       2,374,000.00      
  10,230.77       0.00       0.00       5.84         10,224.92         0.00    
    2,374,000.00  
B-4
      12/01/05 – 12/30/05         30         5.17141 %       1,095,000.00      
  4,718.91       0.00       0.00       2.69         4,716.21         0.00      
  1,095,000.00  
B-5
      12/01/05 – 12/30/05         30         5.17141 %       731,000.00        
3,150.25       0.00       0.00       1.80         3,148.45         0.00        
731,000.00  
B-6
      12/01/05 – 12/30/05         30         5.17141 %       1,826,168.26      
  7,869.88       0.00       0.00       4.49         7,865.39         0.00      
  1,826,168.26  
X-A
      12/01/05 – 12/30/05         30         0.60141 %       249,536,095.38    
    125,060.60       0.00       0.00       71.41         124,989.19         0.00
        236,860,967.82  
X-B
      12/01/05 – 12/30/05         30         0.33794 %       9,495,000.00      
  2,673.93       0.00       0.00       1.53         2,672.40         0.00      
  9,495,000.00                                                    
Totals
                                              1,142,265.80       0.00       0.00
      652.22         1,141,613.56         0.00                                  
                           

(1,2)   Amount also includes coupon cap or basis risk shortfalls, if applicable.

 



--------------------------------------------------------------------------------



 



Interest Distribution Factors Statement

                                                                               
                                                              Beginning        
    Payment of           Non-               Remaining     Ending                
          Current     Certificate/     Current   Unpaid   Current   Supported  
            Unpaid     Certificate/                 Original Face    
Certificate     Notional     Accrued   Interest   Interest   Interest     Total
Interest     Interest     Notational Class     Accural Dates     Amount     Rate
    Balance     Interest   Shortfall   Shortfall(1)   Shortfall     Distribution
    Shortfall(2)     Balance                                                  
A-R
      N/A         100.00         5.09746 %       0.000000         0.000000      
0.000000       0.000000       0.000000         0.000000         0.000000        
0.000000  
A-1
      12/20/05 – 01/19/06         349,687,000.00         4.57000 %      
713.598433         2.717621       0.000000       0.000000       0.001552        
2.716069         0.000000         677.351368  
B-1
      12/20/05 – 01/19/06         6,208,000.00         4.74000 %      
1000.000000         3.950000       0.000000       0.000000       0.002255      
  3.947745         0.000000         1000.000000  
B-2
      12/20/05 – 01/19/06         3,287,000.00         5.01000 %      
1000.000000         4.175002       0.000000       0.000000       0.002385      
  4.172616         0.000000         1000.000000  
B-3
      12/01/05 – 12/30/05         2,374,000.00         5.17141 %      
1000.000000         4.309507       0.000000       0.000000       0.002460      
  4.307043         0.000000         1000.000000  
B-4
      12/01/05 – 12/30/05         1,095,000.00         5.17141 %      
1000.000000         4.309507       0.000000       0.000000       0.002457      
  4.307041         0.000000         1000.000000  
B-5
      12/01/05 – 12/30/05         731,000.00         5.17141 %       1000.000000
        4.309508       0.000000       0.000000       0.002462         4.307045  
      0.000000         1000.000000  
B-6
      12/01/05 – 12/30/05         1,826,168.26         5.17141 %      
1000.000000         4.309504       0.000000       0.000000       0.002459      
  4.307046         0.000000         1000.000000  
X-A
      12/01/05 – 12/30/05         0.00         0.60141 %       713.598433      
  0.357636       0.000000       0.000000       0.000204         0.357432        
0.000000         677.351368  
X-B
      12/01/05 – 12/30/05         0.00         0.33794 %       1000.000000      
  0.281615       0.000000       0.000000       0.000161         0.281453        
0.000000         1000.000000                                                    

 
(1, 2)   Amount also includes coupon cap or basis risk shortfalls, if
applicable.
Per $1 denomination

Certificateholder Account Statement
Certificate Account

         
Beginning Balance
    0.00  
Deposits
       
Payments of Interest and Principal
    13,897,359.97  
Reserve Funds and Credit Enhancements
    0.00  
Proceeds from Repurchased Loans
    0.00  
Servicer Advances
    27,840.78  
Realized Loss (Gains, Subsequent Expenses & Recoveries)
    0.00  
Prepayment Penalties
    0.00  
Swap/Cap Payments
    0.00  
 
     
Total Deposits
    13,925,200.75  
 
       
Withdrawals
       
Swap Payments
    0.00  
Reserve Funds and Credit Enhancements
    0.00  
Reimbursement of Servicer Advances
    21,598.31  
Total Administration Fees
    86,861.32  
Payment of Interest and Principal
    13,816,741.12  
 
     
Total Withdrawals (Pool Distribution Amount)
    13,925,200.75  
 
       
Ending Balance
    0.00  
 
     

 



--------------------------------------------------------------------------------



 



Prepayment/Curtailment Interest Shortfall

         
Total Prepayment/Curtailment Interest Shortfall
    652.22  
Servicing Fee Support
    0.00  
 
     
 
       
Non-Supported Prepayment Curtailment Interest Shortfall
    652.22  
 
     

Administration Fees

         
Gross Servicing Fee*
    83,216.78  
Master Servicing Fee
    3,644.54  
Supported Prepayment/Curtailment Interest Shortfall
    0.00  
 
     
 
       
Total Administration Fees
    86,861.32  
 
     

*   Servicer Payees include: BANK OF AMERICA (NY); GMAC MTG CORP; MORGAN STANLEY
DEAN WITTER; NATIONAL CITY MTG CO; PHH US MTG CORP; RESIDENTIAL FUNDING CORP

Other Accounts

                                      Beginning   Current   Current   Ending
Account Type   Balance   Withdrawals   Deposits   Balance  
Reserve Fund
    5,000.00       0.00       0.00       5,000.00  
Reserve Fund
    5,000.00       0.00       0.00       5,000.00  

 



--------------------------------------------------------------------------------



 



Collateral Statement

          Collateral Description   Mixed ARM  
Weighted Average Gross Coupon
    5.563712 %
Weighted Average Net Coupon
    5.186963 %
Weighted Average Pass-Through Rate
    5.170463 %
Weighted Average Remaining Term
    330  
 
       
Beginning Scheduled Collateral Loan Count
    787  
Number of Loans Paid in Full
    40  
Ending Scheduled Collateral Loan Count
    747  
 
       
Beginning Scheduled Collateral Balance
    265,057,263.64  
Ending Scheduled Collateral Balance
    252,382,136.08  
Ending Actual Collateral Balance at 30-Dec-2005
    252,383,132.73  
 
       
Monthly P&I Constant
    1,230,671.50  
Special Servicing Fee
    0.00  
Prepayment Penalty Waived Amount
    0.00  
Prepayment Penalty Waived Count
    0  
Prepayment Penalty Paid Amount
    0.00  
Prepayment Penalty Paid Count
    0  
Realized Loss Amount
    0.00  
Cumulative Realized Loss
    0.00  
 
       
Scheduled Principal
    1,752.89  
Unscheduled Principal
    12,673,374.67  

Additional Reporting – Deal Level
Miscellaneous Reporting

         
Senior Percentage
    94.144221 %
Senior Prepayment Percentage
    100.000000 %
Subordinate Prepayment Percentage
    0.000000 %
Subordinate Percentage
    5.855779 %

 



--------------------------------------------------------------------------------



 



Loan Status Stratification/Credit Enhancement Statement

                                                                               
                                                          DELINQUENT    
BANKRUPTCY     FORECLOSURE     REO     TOTAL     No. of   Principal            
  No. of     Principal               No. of     Principal               No. of  
  Principal               No. of     Principal     Loans   Balance              
Loans     Balance               Loans     Balance               Loans    
Balance               Loans     Balance                                        
                                 
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    14       5,426,394.77       30 Days       0         0.00       30 Days      
0         0.00       30 Days       0         0.00       30 Days       14        
5,426,394.77  
60 Days
    1       650,000.00       60 Days       0         0.00       60 Days       0
        0.00       60 Days       0         0.00       60 Days       1        
650,000.00  
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00  
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
 
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
 
180+ Days
    1       280,700.00       180+ Days       0         0.00       180+ Days    
  0         0.00       180+ Days       0         0.00       180+ Days       1  
      280,700.00                                                                
                 
 
    16       6,357,094.77                   0         0.00                   0  
      0.00                   0         0.00                   16        
6,357,094.77  
 
                                                                               
                                                       
 
  No. of   Principal               No. of     Principal               No. of    
Principal               No. of     Principal               No. of     Principal
 
  Loans   Balance               Loans     Balance               Loans    
Balance               Loans     Balance               Loans     Balance
 
                                                                               
                                                       
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    1.874163 %     2.150062 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       1.874163 %       2.150062 %
60 Days
    0.133869 %     0.257545 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.133869 %       0.257545 %
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %
180+ Days
    0.133869 %     0.111220 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.133869 %       0.111220 %                    
                                                           
 
    2.141901 %     2.518827 %                 0.000000 %       0.000000 %      
          0.000000 %       0.000000 %                 0.000000 %       0.000000
%                 2.141901 %       2.518827 %

                                         
Current Period Class A Insufficient Funds:
    0.00     Principal Balance of Contaminated Properties     0.00     Periodic
Advance     27,840.78  

 